ORDER
Cedar Creek Mall, LLC (“Cedar Creek”) appeals the judgment of the trial court denying its request for injunctive relief prohibiting Respondents Paul Properties Management, Inc., and 3rd & Ward — Lee’s Summit L.L.C. (“Respondents”) from constructing a proposed Walgreen’s Drug Store. Cedar Creek contends that the proposed building would violate restrictive covenants within an easement upon the land where the drug store is to be located and/or a lease agreement between the original landowner and one of the tenants of Cedar Creek Mall.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).